DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (U.S. Patent Publication 2020/0261687) in view of Stickney et al. (U.S. Patent Publication 2019/0272813).
Concerning independent claims 1 and 21, Kremer et al. discloses a system for dynamic masking of snoring, comprising:
“a sensor” – audio device 100 includes a microphone 102 and a biosensor 104; a microphone is configured to detect ambient noise (¶[0025] - ¶[0026]: Figure 1); here, microphone 102 and biosensor 104 are “a sensor”; a microphone detects, or ‘senses’ noise;
“a data collector to collect data from the sensor, the data used to determine a user’s sleep parameters, including sleep sounds” – at least one microphone is configured to detect audible breathing noises in a sleeping environment, and at least tc.; biosensor 104 is configured to determine the subject’s pattern of inhaling including audible breathing noises and snoring; biosensor 104 is configured to collect information indicative of a subject’s sleep condition (¶[0026] - ¶[0029]: Figure 1); here, breathing noises and snoring are “sleep sounds” and biosignals indicative a subject’s sleep condition are “a user’s sleep parameters”;
“a noise source controller to [cycle] a plurality of external noise sources [off and on]” – dynamic masking of audible breathing noises is performed (Abstract); at least one speaker is configured to output a masking sound to compensate for detected audible breathing noises (¶[0005]); a masking sound is adjusted prior to outputting the masking sound; adjusting the masking sound may comprise adjusting at least one of a spectral content of the masking sound, a sound pressure level of the masking sound, or an active noise reduction (ANR) level (¶[0010]); the term ‘masking sound’ is used to include sounds to be played in a sleeping environment including soothing sounds, audio therapeutics, relaxation soundtracks, entrainment soundtracks, etc.  (¶[0021]); adjusting a masking sound refers to adjusting a sound pressure level (SPL) of a mask, adjusting a spectral composition of a mask, adjusting a level of active noise reduction (ANR), adjusting a bandwidth of ANR, or any combination thereof (¶[0023]); a sound pressure level (SPL) of the mask may increase, the frequency spectrum of the mask may be adjusted, the ANR bandwidth or ANR level may change (¶[0030]); masking is aligned e.g., each masking sound is ‘a sound source’ so that a spectral content, adjusting a sound pressure level, or adjusting an active noise reduction level are “a plurality of external sound sources”; ‘adjusting’ these masking sounds dynamically can be broadly construed as equivalent to “cycle” a plurality of sound sources; 
“a sleep sound logic to take the data from the sensor, including data obtained when the noise source controller [cycles] the plurality of external noise sounds, and determine the user’s sleep parameters” – adjusting a masking sound prior to outputting the masking sound is based on the sleep condition of the first subject (¶[0010]); a subject’s likelihood of sleep disruption when exposed to some noise is dependent on the subject’s sleep condition (“determine the user’s sleep parameters”); when the subject’s sleep condition is more vulnerable, exposure to a noise may have a high probability of disturbing the subject; the subject’s sleep is less likely to be disrupted when the subject is exposed to the same noise while in a less vulnerable sleep condition; an SPL of the mask may increase, in an attempt to cover up the perception of a sleeping partner’s breathing noises based on the subject’s sleep vulnerability; the mask level increases, the frequency spectrum of the mask may change, or the ANR of bandwidth and level increases when the subject’s sleep is determined to be more 
Concerning independent claims 1 and 21, that only element not expressly disclosed by Kremer et al. is “to cycle” the plurality of noise sources “off and on”.  Applicants’ Specification, ¶[0051]: Figure 3: Step 350, appears to interpret ‘cycle’ as rapidly making noise at time cycles of one to five seconds.  However, this limitation of “to cycle” is being broadly construed in accordance with the Specification.  Conceivably, “to cycle” may be construed as simply dynamically adjusting a masking sound, e.g., one of a plurality of masking sounds is dynamically turned on or off as disclosed by Kremer et al.  Still, even if this limitation of “to cycle” is read to imply some repetition of noise sources, this is taught by Stickney et al.  Because snoring is often periodic, with quiet intervals, adjusting peaks of a masking sound for greatest effect would be timed to coincide with the loudest few seconds of the snore, i.e., smart masking.  (¶[0013])  Specifically, noise generated by a noise source may be sampled to determine a noise cycle, where a noise source intermittently or periodically generates the noise, and the noise cycle may be a time period between a first start of the noise and an immediately e.g., three seconds from entering run time 166.  (¶[0105]: Figure 9)  Processor 96 may determine at least one temporal point in a noise cycle that a sound level peak occurs, and may generate at least one masking noise signal that drives production at each of one or more temporal points in an immediately prior noise cycle.  (¶[0110] - ¶[0111])  Stickney et al., then, teaches “to cycle” noise sources with a duty cycle defining a period of “off and on”, where there are “a plurality of external noise sources” in Kremer et al.  An objective is to perform snoring attenuation as a result of loud and/or disruptive snoring from a sleeping partner.  (¶[0005])  It would have been obvious to one having ordinary skill in the art to cycle masking sounds as taught by Stickney et al. in dynamic masking depending on a source of snoring in Kremer et al. for a purpose of performing snoring attenuation as a result of loud and/or disruptive snoring from a sleeping partner.

Claims 2, 4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (U.S. Patent Publication 2020/0261687) in view of Stickney et al. (U.S. Patent Publication 2019/0272813) as applied to claims 1 and 21 above, and further in view of Valeri et al. (U.S. Patent Publication 2016/0221583).
Concerning claim 2 and 22, Kremer et al. discloses determining a sleeping condition of a subject, but does not reduce false positive and false negatives.  Still, false Valeri et al. teaches monitoring a presence or absence of a rear passenger in a vehicle, where by evaluating a combination of outputs of multiple sensors and control elements, occurrence of false positive (type 1) occurrences and false negative (type 2) errors associated with detecting a presence of a rear seat passenger can be reduced.  (¶[0015])  An objective of one embodiment is to an infant distress detection routine, where data is analyzed to determine whether sounds correspond to speech indicating distress, so that an appropriate action can be undertaken.  (¶[0024] - ¶[0025]: Figure 4)  It would have been obvious to one having ordinary skill in the art to determine a sleeping condition of a subject with multiple sensors in Kremer et al. by using a plurality of control elements to reduce false positives and false negatives as taught by Valeri et al. for a purpose of undertaking an appropriate action to reduce distress from analyzed sounds.
Concerning claim 4, Kremer et al. discloses generating masking sounds when audible breathing noises are detected, e.g., snoring (“the noise source controller triggered when a potential respiratory event is identified”).  (¶[0021] - ¶[0023])  An audio device may monitor for breathing noises and compare the breathing noises to a detected direction of snoring sounds or a source of vibration to identify a portion of the breathing noises predicted to disrupt the subject’s sleep (“to validate the potential respiratory event”).  (¶[0039])  Valeri et al. teaches dynamically monitoring and regularly or periodically updating the states of the parameters during execution of a routine or between iterations of execution of the routine (“the noise source controller triggered at a .    

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (U.S. Patent Publication 2020/0261687) in view of Stickney et al. (U.S. Patent Publication 2019/0272813) as applied to claims 1 and 21 above, and further in view of Correnti et al. (U.S. Patent No. 10,921,763).
Kremer et al. omits “a baseline level identifier to calculate a baseline for the data from the sensor under various circumstances” and “a continuous updating logic to update the baseline based on collected data”.  However, updating a baseline threshold is fairly common in controls.  Specifically, Correnti et al. teaches baby monitoring in a home monitoring system that includes a sensor located in a room and that is configured to generate sensor data, where conditions are determined as being conducive to a baby sleeping.  (Abstract)  A monitoring system may use sensor data to determine a baseline sleep pattern for the baby, where the baseline sleep pattern correlates the baby’s sleep status with various factors (“a baseline level identifier to calculate a baseline for data from the sensor under various circumstances”), e.g., time of day, age, temperature, etc.  The monitoring system may use the baseline sleep pattern to predict which environmental conditions are not conducive to the baby sleeping.  The baseline sleep pattern may be determined by training a sleep model on history sleep status data.  The monitoring system may determine a baseline sleep pattern that changes over time, and the monitoring system may determine a new baseline sleep pattern or update the existing baseline sleep pattern using the most recent sensor data available.  (Column Correnti et al., then, teaches “a continuous updating logic to update the baseline based on collected data.”  An objective is to monitor babies and small children to ensure a child’s safety when a parent is not physically present with the child.  (Column 1, Lines 15 to 20)  It would have been obvious to one having ordinary skill in the art to calculate and update a baseline as taught by Correnti et al. for dynamic masking depending on a source of snoring in Kremer et al. for a purpose of monitoring babies when a parent is not physically present with the child.

Claims 5, 8, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (U.S. Patent Publication 2020/0261687) in view of Stickney et al. (U.S. Patent Publication 2019/0272813) as applied to claims 1 and 21 above, and further in view of Raman (U.S. Patent No. 10,657,968).
Concerning claims 5 and 26, Kremer et al. discloses that a subject’s likelihood of sleep disruption when exposed to some noise is dependent on the subject’s sleep condition.  When the subject’s sleep condition is more vulnerable, exposure to a noise may have a high probability of disturbing the subject.  The subject’s sleep is less likely to be disrupted when the subject is exposed to the same noise while in a less vulnerable sleep condition.  (¶[0029] - ¶[0030])  Kremer et al., then, determines “a likelihood that sleep sounds have been detected” as a subject being in a vulnerable or less vulnerable sleep condition.  However, Kremer et al. omits “adaptive timers to set timing for the noise source controller to cycle the plurality of external noise sources, the adaptive timers setting timing based on a likelihood that sleep sounds have been detected.”  
Raman teaches dynamically controlling output from a device to improve sleep quality for a user and mitigate waste of computational and network resources.  (Abstract)  Specifically, Raman teaches that prior art white noise machines have set timers and may provide white noise at a constant level.  If a user sets the timer for a period that extends past a time they would eventually fall asleep, the white noise machine continues to provide audio at a constant level, thereby wasting energy and computational resources.  Similarly, if a user sets the timer for a period that falls short of a time when the user has initially fallen asleep, a sudden stoppage of the white noise can cause a sleep disturbance, and the user may wake up and reinitialize the timer for the white noise machine, which can lead to additional energy and computational resources being expended.  (Column 1, Lines 5 to 29)  A user 204 can speak an utterance, ‘Assistant, play an audiobook until I fall asleep.’  (Column 9, Lines 34 to 58: Figures 2A to 2B)  When user 204 is determined to have transitioned from a first condition to a second condition, first computing device 206 can cause a time stamp 226 to be generated, corresponding to a time at which user 204 transitioned from a first condition to a second condition.  (Column 10, Lines 23 to 34: Figures 2A to 2B)  Changes to characteristics as the user transitions between conditions can be learned over time and adapted, in order to promote the user falling asleep without interruption.  (Column 11, Lines 10 to 14: Figures 2A to 2B)  Raman, then, teaches “adaptive timers to set timing for the noise source controller . . . the adaptive timers setting timing”.  An objective is to improve sleep quality for users and mitigate waste of computational resources.  (Abstract)  It would have been obvious to one having ordinary skill in the art to user an adaptive timer for a noise source controller as taught by Raman for a plurality Kremer et al. for a purpose of improving sleep quality for users and mitigating waste of computational resources.
Concerning claim 8, Raman teaches that an event or environmental factor of wind blowing outside, traffic noises nearby, a spouse entering the home or getting up from bed can affect sleep of the user.  An automated assistant can identify the action as a disturbance to the user, and/or detect that the user is disturbed, and modify one or more characteristics of the output accordingly.  One or more characteristics of an output of a computing device can be adjusted in order to promote the user progressing from the second condition back to sleeping.  A volume of an output can be increased in response to detecting that the user has regressed from sleeping to the second condition, thereby distorting any incidental noises that may occur when the user is in the second condition.  (Column 3, Lines 27 to 49)  Raman, then, teaches “the noise source controller further to determine when uncontrolled noise sources are silent, and timing the cycling . . . when the uncontrolled noise sources are silent” because incidental noise sources can require increase in volume, so that an absence of incidental noise sources (“when uncontrolled noise sources are silent”) would imply reducing a volume.  
Concerning claim 25, Kremer et al. discloses generating masking sounds when audible breathing noises are detected, e.g., snoring (“triggering . . . of the controlled external noise sources when a potential respiratory event is identified”).  (¶[0021] - ¶[0023])  An audio device may monitor for breathing noises and compare the breathing noises to a detected direction of snoring sounds or a source of vibration to identify a portion of the breathing noises predicted to disrupt the subject’s sleep (“to validate the Raman teaches “using an adaptive timer” and “for periodic cycling of the controlled external noise sources” is taught by Stickney et al.  

Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (U.S. Patent Publication 2020/0261687) in view of Stickney et al. (U.S. Patent Publication 2019/0272813) as applied to claims 1 and 21 above, and further in view of Muesch (U.S. Patent Publication 2011/0082575).
Stickney et al. teaches that snoring is often periodic, with quiet intervals, and adjusting peaks of a masking sound for greatest effect would be timed to coincide with the loudest few seconds of the snore, i.e., smart masking.  (¶[0013])  Specifically, noise generated by a noise source may be sampled to determine a noise cycle.  (¶[0095]: Figure 9: Step 162)  However, Stickney et al. omits that external noise sources are cycled in a “rapid burst, so that the user’s sleep is not disrupted.”  However, Muesch teaches concealing audio artifacts within an audio signal that have a time duration, where a received sound clip is mixed with the audio signal and the received sound clip audibly compensates for the audio artifact.  (Abstract)  Specifically, Muesch teaches that a second sound is introduced as a series of noise bursts that occur during the times when a tone is interrupted, and if the spectrum and level of the noise would mask the tone if it were not interrupted, a listener will cease to hear the tone as interrupted.  Instead the user will perceive an uninterrupted, e.g., continuous tone alongside a series of noise bursts.  The addition of the second sound (noise bursts) creates the illusion of the first sound (interrupted tone) being continuous.  The second sound is the ‘masker’ or ‘masking sound’.  (¶[0016] - ¶[0017])  Muesch, then, teaches masking sounds to Stickney et al. using rapid bursts so that a masking sound is not perceived as taught by Muesch for a purpose of concealing audio artifacts.                                                                                                                                                                                      
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (U.S. Patent Publication 2020/0261687) in view of Stickney et al. (U.S. Patent Publication 2019/0272813) as applied to claim 1 above, and further in view of Nandi et al. (U.S. Patent Publication 2020/0090676).
Kremer et al. omits a data collector “to sample the sensor data while the external noise sources are off, to obtain clean sensor data without influence from external noise sources.”  However, it is fairly well known in the prior art of noise reduction to sample audio during periods of silence to establish a baseline of background noise.  Nandi et al. teaches audio noise reduction.  Specifically, one or more artificial neural networks must be trained with a wide variety of human voice audio samples with and without noise (training samples), prior to use with non-training audio samples.  A sample (clean sample) with no or little noise, and numerous samples of human voice samples (noisy samples) with different types of noises, are provided for each human voice sample.  Audio neural network system 212 is trained with these clean and noisy human voice samples.  (¶[0034]: Figure 2)  Nandi et al., then, teaches “obtain clean sensor data without influence of external noise sources.”  An objective is to remove artifacts from Nandi et al. in dynamic masking depending on a source of snoring of Kremer et al. for a purpose of training a neural network to remove artifacts from extracted human voice audio.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (U.S. Patent Publication 2020/0261687) in view of Stickney et al. (U.S. Patent Publication 2019/0272813) as applied to claims 1 and 21 above, and further in view of Chacon et al. (U.S. Patent No. Publication 2010/0302044).
Kremer et al. omits “a user side element control to send control signals to adjust a bed configuration.”  However, it appears to be fairly common in the prior art to adjust a bed to control snoring.  Specifically, Chacon et al. teaches adjusting a bed for reducing snoring of a sleeping person, where a microphone monitors for a noise consistent with snoring, and a control unit is configured to actuate a motor of the adjustable bed in response to the device detecting a noise consistent with snoring.  (Abstract)  An objective is to stop a person’s snoring by changing his or her sleeping position without substantially disturbing his/her sleep.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to adjust a bed configuration in response to determining a user’s sleep parameters correspond to snoring as taught by Chacon et al. in dynamic masking depending on a source of snoring of Kremer et al. for a purpose of stopping a person’s snoring by changing his or her sleeping position without substantially disturbing his/her sleep.

Allowable Subject Matter
Claim 31 is allowed.
Claims 24 and 28 to 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed 03 March 2022 have been fully considered but they are not persuasive.
Applicants amend independent claim 1 to set forth a new limitation of cycling a plurality of external noise sources “off and on”, and add new claims 21 to 31, including new independent claims 21 and 31.  Applicants allege that the prior restriction requirement was improper, but cancel these non-elected claims 10 to 20, and add the new claims 21 to 31.  Applicants present arguments directed against the rejection of independent claim 1 as being obvious under 35 U.S.C. §103 over Kremer et al. (U.S. Patent Publication 2020/0261687) in view of Stickney et al. (U.S. Patent Publication 2019/0272813).  Specifically, Applicants argue that Kremer et al. does not disclose “cycling a plurality of noise sources”, stating that there is “absolutely nothing equivalent to a ‘noise source controller’ to ‘cycle a plurality of external noise sources’ in this reference.  Applicants state that a ‘cycle’ is not ‘a course of events’, and cite ¶[0027] of the Specification as referring to “The noise source controller 240 may turn off noise sources periodically, or in response to a detection of an event . . . .”  Applicants contend Stickney et al., like Kremer et al., detects a noise and creates anti-noise to cancel snoring noises made by a sleeper, but this is distinct and unrelated to cycling noise sources to determine sleep parameters.  Applicants then state that they have clarified independent claim 1 to include a limitation that the noise sources are ‘cycled on and off’.  These arguments are not persuasive.
Applicants’ amendments overcome the objections to the Specification.
The prior restriction requirement is maintained to be proper.  Consideration was given to applying the doctrine of election by original presentation to new claims 21 to 31.  However, new independent claim 21 appears to be generic to independent claims 1 and 31.  Specifically, new independent claim 31 appears to include all of the limitations of independent claim 1.  Independent claim 21 is somewhat different from independent claim 1, but it is reasonable to maintain that the obviousness of independent claim 1 implies the obviousness of independent claim 21, as this latter independent claim is if anything slightly broader due to the omission of the limitation of “off and on”.
Generally, Applicants’ arguments are not persuasive that Kremer et al. and Stickney et al. do not render obvious the limitations of “a noise source controller to cycle a plurality of external noise sources off and on”.  Admittedly, these references do not use this precise language, but are maintained to be equivalently doing the same thing when read in the light of the Specification.  The limitation is being carefully considered.  Specifically, Kremer et al. equivalently discloses “a noise source controller” that controls Kremer et al. generates a plurality of masking sounds, where a mask level may increase, i.e., become louder, or the frequency spectrum of the mask may be adjusted, at the same time that a subject’s sleep vulnerability is determined according to breathing noises or snoring sounds.  (¶[0030])  Kremer et al., then, discloses generating a plurality of different masking sounds, where each masking sound can be considered to be “an external noise source”.  Even if a terminology of “a noise source controller” is not expressly disclosed by Kremer et al., controlling a plurality of masking sounds so as not to disturb a user’s sleep is equivalent to “a noise source controller” to control “a plurality of external noise sources” and “determine the user’s sleep parameters”.  That is, a plurality of masking sounds are “a plurality of external noise sources”.  The only question is if Kremer et al. and Stickney et al. disclose and teach the limitation of “to cycle . . . off and on” when read in light of the Specification.
The definition of “cycle” used as a verb can be ‘to go through a repeated process or cause something to go through a repeated process’.  See, e.g., https://www.britannica.com/dictionary/cycle  Many definitions of “cycle” as a verb refer back to a noun form of this word, i.e., “cycle” is defined as ‘to pass through a cycle’, where “a cycle” is defined as ‘an interval of time during which a sequence of a recurring succession of events or phenomenon is repeated’ or ‘a course or series of events or operations that recur regularly and usually lead back to the starting point’.  https://www.merriam-webster.com/dictionary/cycle  However, the problem is that Applicants’ Specification sets forth a number of different embodiments of how noise sources might be ‘cycled’ and how noise sources might be turned ‘off and on’.  
Kremer et al., this is equivalently taught by Stickney et al.  Specifically, Stickney et al., at ¶[0013], teaches that snoring is often periodic, and this pattern is analyzed in real time, so that a masking sound can be adjusted to produce smart masking, where the peaks of the masking sound are adjusted for greatest effect at the lowest average volume.  A masking sound of a breaking of an ocean wave would then be timed to coincide with the loudest few seconds of a snore.  Similarly, Stickney et al., at ¶[0095], teaches “a noise source control unit 16” that determines “a noise cycle”, “where the noise source intermittently or periodically generates the noise”, and “the noise cycle may be a time period between a first start of the noise and an immediately subsequent start of the noise”, or “duty cycle”.  Here, a periodic nature of a masking sound implies a ‘cycle’, and a ‘duty cycle’ as a time period between a first start of a masking noise and a next start of the masking noise implies that a noise source is being turned ‘off and on’.  See ‘duty cycle’ definition in Wikipedia.  https://en.wikipedia.org/wiki/Duty_cycle  Stickney et al., then, reasonably teaches the limitations of “a noise source controller to cycle a plurality of external noise sources off and on” because noise source control unit 
Applicants’ Specification provides numerous alternative embodiments of turning off noise sources, but does not always use the term of ‘cycling’ in these embodiments.  Applicants cite ¶[0027] of the Specification, but this does not appear as relevant because it does not include any description of term ‘cycle’, and only describes turning off noise sources periodically without expressly turning these noise sources on.  The Specification describes various “external noise sources”, some of which may be controllable and some not controllable.  There may be noise sources of fans and motors within the bed itself when heating and cooling is built into the bed, there may be air conditioners and heaters that are external controlled sources, or these might not be controllable, and there may be external noise sources of vehicles driving by, animal noises, or neighborhood noises.  See Specification, ¶[0014] and ¶[0020].  The Specification, ¶[0028] - ¶[0029], states that noise controller 240 can be used to turn off noise sources, and this can be done periodically to build baseline data without noise.  Similarly, turning on and off noise sources adjusts how frequently a sensor collects data as described at ¶[0035] of the Specification, and adaptive timers set a timing for a noise source controller to turn off controllable noise sources, taking into account a potential impact on a user’s sleep quality, where turning off a white noise machine when the user is in a light sleep phase might cause the user to wake, as described at ¶[0038] of the Specification.  Additionally, ¶[0045] of the Specification states that sensor data is collected with devices switched on and off.                
Kremer et al. is similarly cognizant of a vulnerability of a subject’s sleep condition when adjusting a masking sound, even if there is no collection of baseline sensor data.  But Applicants’ independent claims do not include any language directed to turning noise sources off and on for the purpose of collecting clean baseline sensor data.  Contrary to Applicants’ characterization, Stickney et al., ¶[0095], does teaches a ‘noise cycle’ so that noise is intermittently or periodically generated during a ‘duty cycle’.  Moreover, Stickney et al., ¶[0013], describes a masking sound that is adjusted so that its peak coincides with a loudest few seconds of a snore.  The implication, then, is that the masking sound has a duty cycle on the order of several seconds, which is consistent with the embodiment of Applicants’ Specification, ¶[0051], which describes a cycle time on the order of one to five seconds.  Stickney et al., then, is equivalent when read in light of the embodiment of ¶[0051] of the Specification for “a noise source controller to cycle a plurality of external noise sources off and on”.  A periodic duty cycle implicitly provides ‘cycling off and on’.  
Applicants’ arguments, then, are not persuasive as directed to independent claims 1 and 21.  Allowable subject matter is indicated.  There are no new grounds of rejection.  Accordingly, this rejection is properly FINAL.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Kahn et al. (‘986), Halperin et al., Elle et al., and Kahn et al. (‘823) disclose related prior art.
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 14, 2022